Title: To Thomas Jefferson from Johan Adames, 23 April 1806
From: Adames, Johan
To: Jefferson, Thomas


                        
                            To his Excellency Thomas Jefferson
                         President of the United States of America.
                            Philada. PrisonApril 23rd. 1806.
                        
                        The Petition of John Adams,
                        humbly Sheweth,
                        That your petitioner hath been convicted at the Circuit Court of the United States for the district of
                            Pennsylvania, of smuggling a small quantity of Coffee, for which Offence he hath agreeably to Law been sentenced to pay a
                            fine of four hundred Dollars, all which will more fully appear to your Excellency, by the Certified transcripts from the
                            records of the said Court hereunto annexed, that your petitioner is a poor seaman and offended in a great measure through
                            ignorance of the extent and consequences of so doing, and from poverty being utterly unable to pay his fine implores the
                            Clemency of the Executive magistrate, assuring your Excellency that should you be pleased to remitt his fine and restore
                            him to the exercise of the useful occupation to which he has been bred he will never again violate the laws of his
                            Country, but comport himself, as a good Citizen ought to do.—
                        
                            Johan Adames
                            
                            his ° mark
                        
                        
                            The subscribers very respectfully recommend the Petitioner, to the Clemency of his Excellency the
                                President.
                        
                        
                            James McDowell
                            
                            
                                and 11 other signatures
                            
                            Members of the Jury who tried Petitioner
                        
                        
                            We believe the Facts stated in the foregoing Petition to be true, & recommend the Petitioner to
                                the Executive as an Object for Clemency.
                        
                        
                            Bush. Washington Judges of the
                            Richard Peters Circuit Court
                            Penna District
                            17 May 1806
                        
                        
                            May 29. 1806.
                            Let a pardon issue as to every part of the judgment, except the disability to hold office.
                        
                        
                            Th: Jefferson
                            
                        
                    